In an action to recover damages for personal injuries, defendant Agisim appeals from an order of the Supreme Court, Kings County, dated February 18, 1977, which denied his motion to dismiss the action as against him for lack of personal jurisdiction. By order dated October 31, 1977 this court remitted the action to Special Term for a hearing, as to the nature and quality of the mail and telephone contacts appellant undertakes in his sales of electrologist needles in New York, and the appeal has been held in abeyance in the interim (Parker v Green, 59 AD2d 775). Special Term, has complied and rendered a decision in accordance therewith. Order reversed, on the law, with costs, and motion to dismiss granted. It is clear from the proof adduced at the hearing upon the remand, that there is no basis for sustaining long-arm jurisdiction. The actions of appellant in sending needles to New York are embraced by the "mere shipment” rule of Kramer v Vogl (17 NY2d 27), which is an insuffi*978cient basis upon which to predicate jurisdiction under CPLR 302 (subd [a], par 1). The total revenue appellant derives from the sale of needles either in New York or in interstate commerce represents a very small percentage of his total income from all sources. Hence, there is no jurisdiction pursuant to CPLR 302 (subd [a], par 3, els i, ii). Latham, J. P., Damiani, Gulotta and O’Connor, JJ., concur.